Hall, Presiding Judge.
Defendant appeals from the denial of his motions in two courts to suppress certain evidence alleged to have been illegally seized. Both courts certified the orders for immediate review.
There is insufficient probable cause for the issuance of the search warrant on its face. The affidavit states no factual reasons for the reliability of the unnamed informer nor any facts to support the reiterated, bare conclusion that the property was stolen. Spinelli v. United States, 393 U. S. 410 (89 SC 584, 21 LE2d 637); United States v. Ventresca, 380 U. S. 102 (85 SC 741, 13 LE2d 684); Marshall v. State, 113 Ga. App. 143 (147 SE2d 666). The record upon hearing does not support the State’s contentions that the issuing magistrate had sufficient additional information or that there was a consent to search. The courts erred in denying the motions to suppress.

Judgment reversed.


Evans and Clark, JJ., concur.